Case 2:18-cr-00122-NT Document 194 Filed 03/06/20 Page 1 of 3                     PageID #: 1126



                               UNITED STATES DISTRICT COURT
                                    DISTRICT OF MAINE


 UNITED STATES OF AMERICA )
                          )
 v.                       ) Docket No. 2:18-cr-00122-NT-2
                          )
 DUSTY LEO                )


          DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF
                                RELEASE
       NOW COMES the Defendant, Dusty Leo, by and through undersigned counsel, and

hereby moves this Honorable Court to enter an order modifying the conditions of release, to

strike condition number 7(p)(i) and (q) from his conditions of release; the requirement that he be

monitored by the pretrial services office or supervising officer via the program’s location

monitoring program, curfew of restriction to his residence every day from 9:00 pm to 6:00 am,

and pay all or part of the cost of the location monitoring program determined by the pretrial

services office or supervising officer. In support thereof, the Defendant further states:

   1. The Order Setting Conditions of Release (ECF #39) was entered by this Court on

       September 5, 2018.

   2. The Defendant secured bail and is currently being supervised by the U.S. Pretrial

       Services Office.

   3. The Defendant is fully compliant with his conditions of release.

   4. The Defendant now seeks a modification of this Court’s order, specifically Condition

       Number 7(p)(i) and (q), to strike the requirement that he be monitored by the pretrial

       services office or supervising officer via the program’s location monitoring program,

       curfew of restriction to his residence every day from 9:00 pm to 6:00 am, and pay all or
Case 2:18-cr-00122-NT Document 194 Filed 03/06/20 Page 2 of 3                    PageID #: 1127



       part of the cost of the location monitoring program determined by the pretrial services

       office or supervising officer.

   5. The Government, by and through Assistant United States Attorney Shelia W. Sawyer and

       United States Probation Officer, Sharon Reinheimer, have been consulted and assent to

       the granting of this Motion.

       WHEREFORE, for the foregoing reasons, the Defendant hereby moves this Honorable

Court to enter an order modifying his conditions of release to strike the requirement that he be

monitored by the pretrial services office or supervising officer via the program’s location

monitoring program, curfew of restriction to his residence every day from 9:00 pm to 6:00 am,

and pay all or part of the cost of the location monitoring program determined by the pretrial

services office or supervising officer.

       Dated this 6th day of March 2020.

                                                     /s/ Amy L. Fairfield
                                                     Amy L. Fairfield
                                                     Attorney for Jasmine Rodriguez
                                                     Fairfield & Associates, P.A.
                                                     10 Stoney Brook Lane
                                                     Lyman, ME 04002
                                                     Tel. (207) 985-9465
                                                     amy@fairfieldandassociates.com
Case 2:18-cr-00122-NT Document 194 Filed 03/06/20 Page 3 of 3                   PageID #: 1128



                                CERTIFICATE OF SERVICE
        The undersigned certifies that on March 6, 2020, a true and correct copy of the foregoing
“DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF RELEASE” was
electronically filed and served upon all other parties and counsel of record via the Court’s
electronic filing (ECF) system.

                                                    /s/ Amy L. Fairfield
                                                    Amy L. Fairfield
                                                    Attorney for Jasmine Rodriguez
                                                    Fairfield & Associates, P.A.
                                                    10 Stoney Brook Lane
                                                    Lyman, ME 04002
                                                    Tel. (207) 985-9465
                                                    amy@fairfieldandassociates.com
